Citation Nr: 0732766	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant can be considered a surviving child of 
the veteran for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:  The American Legion 


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran had World War II service.  The appellant is 
advancing her claim as a daughter of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by a VA Regional Office 
(RO).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.   


FINDINGS OF FACT

1.  The veteran died in May 1993.

2.  The appellant was born in 1947; she has reported that she 
is married.

3.  The appellant did not become permanently incapable of 
self- support before attaining the age of eighteen years.  

4. The appellant filed her claim in April 2005.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits as 
a child of a veteran have not been met.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.57, 3.403, 3.503 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.

Analysis

The appellant is seeking VA death pension benefits as the 
child of the veteran.  The relevant facts in this case are 
not in dispute.  The veteran died in May 1993.  The appellant 
filed the claim in April 2005.  In the application, the 
appellant stated that she is over the age of 23 and all the 
veteran's children are married.  She also listed her date of 
birth as February [redacted], 1947.    

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. § 
8502(b)), a person who is unmarried and (i) who is under the 
age of eighteen years; (ii) who, before attaining the age of 
eighteen years, became permanently incapable of self- 
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child (in certain circumstances). 38 U.S.C.A. § 101(4)(A); 38 
C.F.R. §§ 3.57, 3.1000(d)(2).

There is no evidence in the record that the appellant or any 
person on her behalf filed a claim for VA benefits as a child 
prior to her 18th birthday or within one year of her 18th 
birthday.  There is no evidence that she became permanently 
incapable of self-support before attaining 18 years of age.  

Therefore, the Board must conclude that the appellant is not 
eligible for death pension benefits because she was over 18 
years of age and married at the time she filed her claim in 
April 2005, and did not become permanently incapable of self-
support before attaining 18 years of age.  Thus, as a matter 
of law she cannot be considered a child for VA purposes under 
38 C.F.R. § 3.57.  While the Board sympathizes with the 
appellant's contentions, the Board has no option but to 
decide this case in accordance with the applicable law. Thus, 
the appellant's claim must be denied.  The Board may not 
grant a benefit that the appellant is not eligible to receive 
under statutory law.  See Davenport v. Principi, 16 Vet.App. 
522 (2002); Harvey v. Brown, 6 Vet.App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, she is not entitled to the 
benefit; and the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Thus, the Board is unable to find a legal basis for 
entitlement to VA benefits.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


